 


109 HR 1408 IH: To provide assistance to combat HIV/AIDS in India, and for other purposes.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1408 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Lee (for herself, Mr. Leach, Mr. Faleomavaega, Mr. Pallone, Mr. Lantos, Ms. Ros-Lehtinen, and Mr. Ackerman) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide assistance to combat HIV/AIDS in India, and for other purposes. 
 
 
1.Assistance to combat HIV/AIDS in IndiaSection 1(f)(2)(B)(ii)(VII) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2)(B)(ii)(VII)) is amended by inserting India, after Haiti,. 
2.Authorization of appropriationsIn addition to any amounts otherwise available for such purpose, there is authorized to be appropriated to the President such sums as may be necessary for fiscal years 2006 through 2008 to provide assistance to India pursuant to the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 et seq.) and the amendments made by that Act.  
 
